Exhibit 10.31

 

TENTH AMENDMENT TO CREDIT AGREEMENT

 

This TENTH AMENDMENT TO CREDIT AGREEMENT dated as of June 5, 2009 (this
“Amendment”), among AFFINITY GROUP, INC. (the “Borrower”), THE GUARANTORS PARTY
HERETO (the “Guarantors”), THE LENDERS PARTY HERETO (the “Lenders”), CANADIAN
IMPERIAL BANK OF COMMERCE, as Syndication Agent (the “Syndication Agent”),
CANADIAN IMPERIAL BANK OF COMMERCE (“CIBC”), as Administrative Agent (the
“Administrative Agent”), and GENERAL ELECTRIC CAPITAL CORPORATION, as
Documentation Agent (the “Documentation Agent” and together with the
Administrative Agent and the Syndication Agent, the “Agents”).

 

WHEREAS, the Credit Agreement (as defined below) provides that the Lenders may
make Revolving Credit and Term Loans to the Borrower, and that the Issuing
Lender may issue Letters of Credit; and

 

WHEREAS, the Borrower has requested extensions of the maturity dates for the
Revolving Credit Loans and the Term Loans;

 

WHEREAS, the Borrower has requested, and the Lenders will require, certain other
modifications to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.                                       Reference to Credit Agreement. 
Reference is made to the Amended and Restated Credit Agreement dated as of
June 24, 2003, as amended by the First Amendment to Credit Agreement dated as of
February 18, 2004, the Second Amendment to Credit Agreement dated as of June 30,
2004, the Third Amendment to Credit Agreement dated as of November 12, 2004, the
Fourth Amendment to Credit Agreement dated as of March 24, 2005, the Fifth
Amendment to Credit Agreement dated as of November 13, 2005, the Sixth Amendment
to Credit Agreement dated as of March 3, 2006, the Seventh Amendment to Credit
Agreement dated as of June 8, 2006, the Eighth Amendment to Credit Agreement
dated as of February 27, 2007 and the Ninth Amendment to Credit Agreement dated
as of September 8, 2008 among the Borrower, the Guarantors, the Lenders, the
Syndication Agent, the Administrative Agent and the Documentation Agent (as
amended on or prior to the date hereof and as it may be further amended or
amended and restated from time to time, the “Credit Agreement”).  Capitalized
terms used herein which are defined in the Credit Agreement have the same
meanings herein as therein, except to the extent that such meanings are amended
hereby.

 

2.                                       Amendments to Credit Agreement. 
Effective upon the satisfaction of the conditions set forth in Section 5, the
Credit Parties, the Lenders, and the Agents agree that the Credit Agreement is
hereby amended as follows:

 

(a)                                  The definition of “Adjusted Base Rate” set
forth in Section 1.1 of the Credit Agreement is hereby deleted and replaced by
the following:

 

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect

 

--------------------------------------------------------------------------------


 

on such day plus 1/2 of 1% and (c) 3.75% per annum.  Any change in the Adjusted
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

 

(b)                                 The definition of “Applicable Margin” set
forth in Section 1.1 of the Credit Agreement is hereby deleted and replaced by
the following:

 

“Applicable Margin” means for Revolving Credit Loans, Swing Loans and Term
Loans, (i) 7.00% in the case of Base Rate Loans and (ii) 8.00% in the case of
Eurodollar Loans; provided that if a Camping World Financing and the prepayment
of the Loans by not less than $18,500,000 with the proceeds thereof has not been
consummated by September 15, 2009, the Applicable Margin shall be (i) 9.00% in
the case of Base Rate Loans and (ii) 10.00% in the case of Eurodollar Loans.

 

(c)                                  The definition of “Cash Interest Expense”
set forth in section 1.1 of the Credit Agreement is hereby amended by deleting
the last sentence in the first paragraph thereof and replacing it with the
following:

 

Notwithstanding anything contained in the foregoing which may be to the
contrary, consent fees, waiver fees, deferred financing costs or intangible
assets which are paid or are written off as a consequence of the waiver,
amendment, repayment or discharge of Indebtedness shall not be included in Cash
Interest Expense.

 

(d)                                 The definition of “Consolidated Fixed Charge
Coverage Ratio” set forth in section 1.1 of the Credit Agreement is hereby
deleted and replaced by the following:

 

“Consolidated Fixed Charges Ratio” means, as at any date, the ratio of (a) the
total of (i) EBITDA for the period of four consecutive fiscal quarters ending on
or most recently ended prior to such date minus (ii) the aggregate amount of all
Non-Financed Capital Expenditures made during such period plus (iii) any
increase in Deferred Revenues during such period minus (iv) any decrease in
Deferred Revenues during such period, to (b) the sum for the Credit Parties
(determined on a consolidated basis without duplication in accordance with GAAP)
of the following: (i) Cash Interest Expense for such period, plus (ii) all
regularly scheduled payments of principal on any Indebtedness (including the
Term Loans and the principal component of any payments in respect of Capital
Lease Obligations, but excluding (x) any prepayments pursuant to Section 2.10
(y) any Senior Principal Refunding Payments and (z) the Hedging Agreement
settlement payment made on the Tenth Amendment Date in an aggregate amount not
to exceed $2,400,000) for such period plus (iii) the aggregate amount paid, or
required to be paid (without duplication as between fiscal periods), in cash in
respect of income, franchise and other like taxes (excluding real estate taxes)
for such period (to the extent not deducted in determining EBITDA for such
period) (but excluding any accrued tax liability not paid in cash resulting from
the election by the Borrower to be treated as an “S Corporation” under the Code
or from the election by the Borrower to treat any of the Guarantors as
“Qualified Subchapter S Subsidiaries” under the Code) plus (iv) Permitted Tax
Distributions to the extent paid in cash during such period plus (v) any
payments in respect of deferred compensation to the extent paid in cash during
such period but excluding any payments in respect of Phantom Stock Agreements.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Consolidated Senior
Leverage Ratio” set forth in Section 1.1 of the Credit Agreement is hereby
deleted and replaced by the following:

 

“Consolidated Senior Leverage Ratio” means, as at any date, the ratio of
(a) Senior Debt minus cash and Cash Equivalents held by the Credit Parties on
such date to the extent such cash and Cash Equivalents are unrestricted and
available for the payment of the debts of the Credit Parties in an aggregate
amount not in excess of the sum of $10,000,000 plus cash collateral held by the
Issuing Lender pursuant to Section 2.4(c)(ii) to (b) EBITDA for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date.

 

(f)                                    The definition of “Consolidated Total
Leverage Ratio” set forth in Section 1.1 of the Credit Agreement is hereby
deleted and replaced by the following:

 

“Consolidated Total Leverage Ratio” means, as at any date, the ratio of (a) the
Indebtedness of the Credit Parties excluding amounts described in clauses
(d) and (g) of the definition of “Indebtedness” (determined on a consolidated
basis without duplication in accordance with GAAP), including Subordinated
Indebtedness, minus cash and Cash Equivalents held by such Credit Parties on
such date to the extent to such cash and Cash Equivalents are unrestricted and
available for the payment of the debts of the Credit Parties in an aggregate
amount not in excess of the sum of $10,000,000 plus cash collateral held by the
Issuing Lender pursuant to Section 2.4(c)(ii) to (b) EBITDA for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date.

 

(g)                                 The definition of “Controlled Dividend
Account” set forth in Section 1.1 of the Credit Agreement is hereby deleted.

 

(h)                                 The last sentence of the first paragraph in
the definition of “EBITDA” set forth in Section 1.1 of the Credit Agreement is
hereby deleted and replaced with the following:

 

“Notwithstanding the foregoing which may be to the contrary, amounts accrued or
paid as consent fees, waiver fees, deferred financing costs or intangible assets
which are written off as a consequence of the waiver, amendment, repayment or
discharge of Indebtedness under the Credit Agreement and, commencing with the
fiscal year ending December 31, 2009, any costs, expenses or payments made in
connection with termination of employees, shall not be deducted in determining
operating income; provided, however, that during the term of this Agreement, the
aggregate amount (on a cumulative basis) of costs, expenses or payments in
connection with the termination of employees not deducted from operating income
pursuant to this sentence shall not exceed $1,500,000 in the aggregate.”

 

(i)                                     The definition of “Excess Cash Flow” set
forth in Section 1.1 of the Credit Agreement is hereby amended by deleting
clause (iii) contained therein and replacing clause (iii) with the following:

 

“(iii) (A) the Senior Principal Refunding Payments described in clause (ii) of
the definition thereof, (B) the Hedging Agreement settlement payment made on the
Tenth Amendment Date in an aggregate amount not to exceed $2,400,000, and
(C) all regularly scheduled payments, mandatory prepayments and voluntary
prepayments (other than any

 

3

--------------------------------------------------------------------------------


 

voluntary prepayments in respect of the Revolving Credit Loans) of principal on
any Indebtedness (including the Term Loans and the principal component of any
payments in respect of Capital Lease Obligations for such fiscal year,

 

(j)                                     The definition of “Initial Controlled
Dividend Account” set forth in Section 1.1 of the Credit Agreement is hereby
deleted.

 

(k)                                  The definition of “Working Capital” set
forth in Section 1.1 of the Credit Agreement is hereby deleted and replaced by
the following:

 

“Working Capital” means, at any date, the difference between the aggregate
current assets and the aggregate current liabilities (excluding current
maturities of long term Indebtedness, the current portion of Deferred Revenues
and the current portion of deferred tax assets and deferred tax liabilities) of
the Credit Parties at such date (determined on a consolidated basis without
duplication in accordance with GAAP).

 

(l)                                     The following new defined terms are
hereby added to Section 1.1 of the Credit Agreement in alphabetical order:

 

“Adams Party” means Stephen Adams, his wife, his children, his grandchildren,
and trusts of which he, his wife, his children and his grandchildren are the
sole beneficiaries and for which one or more of such individuals are the
trustee(s).

 

“Camping World Credit Agreement” means a credit agreement among the Camping
World Entities and the Camping World Lenders, with such terms and conditions as
shall be satisfactory in form and substance to the Administrative Agent.

 

“Camping World Credit Facility” means a credit facility established pursuant to
the Camping World Credit Agreement having market terms and conditions as
determined by the Administrative Agent, secured by a first lien on the equity
and/or assets of the Camping World Entities and providing aggregate revolving
credit commitments not less than $20,000,000 and not in excess of $35,000,000.

 

“Camping World Entities” means CWI, Inc., Camping World, Inc. and their
Subsidiaries.

 

“Camping World Financing” has the meanings set forth in Section 6 of the Tenth
Amendment.

 

“Camping World Lenders” means the holders of the indebtedness under the Camping
World Credit Facility and any agents for such lenders.

 

“Camping World Subordination Agreement” means the Subordination and
Intercreditor Agreement to be executed and delivered by all of the Camping World
Entities, the Administrative Agent and the Camping World Lenders, subordinating
the obligations of the Camping World Entities with respect to the Loans to the
Camping World Credit Facility, as such agreement may be amended, supplemented or
otherwise modified from time to time, in form and substance satisfactory to the
Required Lenders.

 

“Note Repurchase Loans” means Indebtedness incurred by the Borrower under the
Second Lien Loan Documents, the proceeds of which are used to repurchase Senior

 

4

--------------------------------------------------------------------------------


 

Subordinated Notes for a purchase price less than the outstanding principal
amount of the repurchased Senior Subordinated Notes (which repurchased Senior
Subordinated Notes shall be cancelled after such repurchase); provided that no
Default shall have occurred and be continuing at the time of or as a consequence
of the incurrence of such Note Repurchase Loans and the Borrower may incur such
Note Repurchase Loans only if (a) the aggregate principal amount of such Note
Repurchase Loans is permitted to be incurred under the Senior Subordinated Note
Indenture and the Holding Company Notes Indenture, (b) after giving effect to
the incurrence of such Note Repurchase Loans and the receipt and application of
the proceeds thereof, the ratio of the aggregate principal amount of
Indebtedness of the Credit Parties secured by Liens to EBITDA for the period of
four consecutive fiscal quarters for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.1(a) does not exceed
3.00 to 1.00 and in any event the aggregate principal amount of all Note
Repurchase Loans shall not exceed $10,000,000, (c) there will be no principal
payments in respect of such Note Repurchase Loans scheduled or required to be
paid prior to the date occurring four months after the later to occur of the
Revolving Credit Maturity Date and the Term Loan Maturity Date, (d) during any
period, the amount of interest in respect of such Note Repurchase Loans shall
not exceed the amount of interest that would have been payable during such
period on the Senior Subordinated Notes repurchased with the proceeds of such
Note Repurchase Loans, (e) the obligations of the Borrower thereunder shall be
subordinated to the Loans pursuant to the Second Lien Subordination Agreement
and (f) the Note Repurchase Loans shall not be secured by any collateral that
does not secure the Loans.

 

“Second Lien Agent” means New York Life Investment Management LLC as
administrative agent for the Second Lien Lenders.

 

“Second Lien Lenders” means the lenders of the Note Repurchase Loans.

 

“Second Lien Loan Documents” means the (i) Second Lien Note Purchase Agreement
among Borrower, the Guarantors party thereto, the Second Lien Lenders and the
Second Lien Agent, (ii) the Bond Purchase Agreement between Borrower and Second
Lien Agent, (iii) the Security Agreement between Borrower and Second Lien Agent,
(iv) the Pledge Agreement among Borrower, the Guarantors party thereto and
Second Lien Agent, (v) the Non-Recourse Pledge Agreement between the Holding
Company and Second Lien Agent and (vi) the Trademark Security Agreement among
Borrower, the Guarantors party thereto and Second Lien Agent, each in form and
substance satisfactory to the Administrative Agent.

 

“Second Lien Subordination Agreement” means the Subordination and Intercreditor
Agreement executed and delivered by all of the Credit Parties and the Second
Lien Agent, substantially in the form of Exhibit B annexed to the Tenth
Amendment to the Credit Agreement, as such agreement may be amended,
supplemented or otherwise modified from time to time, in form and substance
satisfactory to the Administrative Agent.

 

“Senior Principal Refunding Payments” means (i) any principal payment made
pursuant to Section 2.10(b) to refund any portion of the Term Loans, and
(ii) the principal payments required by the second sentence of
Section 2.9(b) which may be refunded with indebtedness permitted by
Section 7.1(i).

 

“Tenth Amendment Date” means June 5, 2009.

 

(m)                               The definition of “LIBO Rate” set forth in
Section 1.1 of the Credit Agreement is hereby deleted and replaced by the
following:

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) the rate appearing on Dow Jones Markets Page 3750 (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for

 

5

--------------------------------------------------------------------------------


 

purposes of providing quotations of interest rates applicable to U.S. dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. dollar deposits with a maturity comparable to such Interest
Period and (b) 2.75% per annum.  In the event that such rate is not available at
such time for any reason, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate at which U.S. dollar
deposits of $5,000,000, and for a maturity comparable to such Interest Period,
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.  Notwithstanding the Interest Period specified in any Borrowing
Request or Interest Election Request, the rate used to calculate the LIBOR Rate
for any Interest Period shall never be less than the rate per annum attributable
to a three month LIBOR Interest Period.

 

(n)                                 The definition of “Loan Documents” set forth
in Section 1.1 of the Credit Agreement is hereby deleted and replaced by the
following:

 

“Loan Documents” means this Agreement, any promissory notes evidencing Loans
hereunder, the Collateral Documents, the Affiliate Subordination Agreement, the
Second Lien Subordination Agreement, and any other instruments or documents
delivered or to be delivered by any Credit Party or Affiliate thereof from time
to time pursuant to this Agreement.

 

(o)                                 The definition of “Revolving Credit
Commitment” is amended by deleting the reference to “$35,000,000” and replacing
it with “$25,000,000” and by deleting the last sentence thereof.

 

(p)                                 The definition of “Revolving Credit Maturity
Date” is amended by deleting the reference to “June 24, 2009” and replacing it
with “March 31, 2010.”

 

(q)                                 The definition of “Subordinated
Indebtedness” set forth in Section 1.1 of the Credit Agreement is hereby deleted
and replaced by the following:

 

“Subordinated Indebtedness” means (a) the Senior Subordinated Notes, (b) the
Note Repurchase Loans under the Second Lien Loan Documents, (c) Indebtedness due
to an Adams Party as described in Sections 7.1(i) and (j), and (d) any
Indebtedness of any Credit Party which matures in its entirety later than the
Loans and by its terms (or by the terms of the instrument under which it is
outstanding and to which appropriate reference is made in the instrument
evidencing such Subordinated Indebtedness) is made subordinate and junior in
right of payment to the Loans and to such Credit Party’s other obligations to
the Lenders hereunder by provisions reasonably satisfactory in form and
substance to the Administrative Agent, the Syndication Agent and Special
Counsel.

 

(r)                                    The definition of “Term Loan Maturity
Date” is amended by deleting the reference to “June 24, 2009” and replacing it
with “March 31, 2010.”

 

6

--------------------------------------------------------------------------------


 

(s)                                  Section 2.1(c) (Incremental Term Loans) is
hereby amended by replacing the reference to “Term Loan Maturity Date” in clause
(i) with “Tenth Amendment Date” and by adding the following at the end of such
section:

 

“(iii)                         Notwithstanding the foregoing to the contrary,
(A) the requirement that the $1,000,000 Series B Incremental Term Loans funded
on the Tenth Amendment Date be in an aggregate principal amount of not less than
$10,000,000 is hereby waived, and (B) upon the consummation of the $1,000,000
Series B Incremental Term Loans funded on the Tenth Amendment Date, the Borrower
shall not have the right to request further Incremental Term Loan Commitments.”

 

(t)                                    Section 2.4(a) (Letters of Credit) is
hereby amended by adding the following after the word Guarantor in the first
sentence thereof, “(excluding, after the Tenth Amendment Date, any Camping World
Entity)” and adding the following at the end of such section, “To the extent
that any Letters of Credit are outstanding on the Tenth Amendment Date for the
account of any Camping World Entity, the Borrower will cause such Camping World
Entity Letters of Credit to be replaced on the date of the consummation of the
Camping World Credit Facility by letters of credit issued pursuant to the
Camping World Credit Facility.”

 

(u)                                 Section 2.9(b) (Repayment of Loans) is
hereby amended by adding the following after the first sentence thereof:

 

“In addition to such quarterly principal payments, the Borrower hereby
unconditionally promises to make Senior Principal Refunding Payments equal to an
additional principal payment of $7,500,000 on September 1, 2009 and an
additional principal payment of $7,500,000 on February 27, 2010.”

 

(v)                                 Section 2.10(b)(ii) (Offering of Debt or
Equity) is hereby amended by adding the following at the end of such paragraph:

 

“Notwithstanding the foregoing to the contrary, upon the consummation of the
Camping World Financing, the Borrower shall make a Senior Principal Refunding
Payment on the principal amount of the Term Loans hereunder in an aggregate
amount not less than the greater of $18,500,000 or the Net Cash Payments of the
Camping World Financing except that for the thirty-day period commencing with
the Tenth Amendment Date, the Term Loans acquired by the Effective Date Assignee
on the Tenth Amendment Date (whether held by the Effective Date Assignee or its
assignees) shall benefit from any such payment resulting from the consummation
of the Camping World Financing only to the extent of Net Cash Payments of the
Camping World Financing in excess of $10,000,000.”

 

(w)                               Section 2.10(b)(iv) (Excess Cash Flow) is
hereby deleted and replaced by the following:

 

“(iv)                        Excess Cash Flow.  Not later than the date 90 days
after the end of each fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2009, the Borrower shall prepay the Loans (and/or
provide cover for LC Exposure as specified in Section 2.4 (i)) and reduce the
Commitments as provided in Section 2.10(c) in an amount equal to 100% of Excess
Cash Flow for such fiscal year; provided, however, that with respect to the
fiscal year ending December 31, 2009, such prepayment shall be made no later
than the date 85 days after the end of such fiscal year.”

 

7

--------------------------------------------------------------------------------


 

(x)                                   Section 2.10(b)(vii) (Prepayments from
Controlled Dividend Account) is hereby deleted and replaced by the following:

 

“(vii)                     [Reserved.]”

 

(y)                                 Section 2.11(a) (Fees) is hereby amended by
replacing the reference to “0.50%” in the first sentence with “1.00%.”

 

(z)                                   Section 6.9 (Use of Proceeds) is hereby
amended by deleting the third sentence thereof.

 

(aa)                            Section 6.10(a)(ii) (Certain Obligations
Respecting Subsidiaries and Collateral Security) is hereby deleted and replaced
by the following:

 

“(ii) to take such action (including delivering such shares of stock and such
UCC financing statements) as shall be necessary to create and perfect valid and
enforceable first priority Liens consistent with the provisions of the
applicable Collateral Documents but with respect to the Camping World Entities
subject to the Liens securing the Camping World Credit Facility; and”

 

(bb)                          Section 6.14 (Controlled Dividend Amount) is
hereby deleted in its entirety.

 

(cc)                            Section 7.1(b), (c), (d), (e) and (f) are hereby
deleted and replaced by the following:

 

“(b)                           Indebtedness existing on the Tenth Amendment Date
and set forth in Schedule 4.14 and any extension, renewal, refunding or
replacement of any such Indebtedness that does not increase the principal amount
thereof;

 

(c)                                  Indebtedness of any Credit Party to any
other Credit Party; provided that, after the Tenth Amendment Date, the aggregate
Indebtedness owed by the Camping World Entities to the other Credit Parties plus
the aggregate amount of any Investments made by the other Credit Parties in the
Camping World Entities after the Tenth Amendment Date shall not exceed the
Investments permitted by Section 7.5(a)(i) and such Indebtedness shall be
unsecured and shall only be used for working capital purposes or for capital
expenditures in accordance with Section 7.9(e);

 

(d)                                 Guarantees by any Credit Party of
Indebtedness of any other Credit Party (other than Indebtedness of the Camping
World Entities);

 

(e)                                  Indebtedness of any Credit Party
(determined on a consolidated basis without duplication in accordance with GAAP)
in an aggregate principal amount which does not exceed $1,000,000 at any one
time outstanding;

 

(f)                                    Senior Subordinated Notes in an aggregate
principal amount not in excess of the aggregate amount of the Senior
Subordinated Notes outstanding on the Tenth Amendment Date, after giving effect
to the issuance of the Note Repurchase Loans and the repurchase or exchange of
Senior Subordinated Notes with the proceeds thereof;”

 

8

--------------------------------------------------------------------------------


 

(dd)                          Section 7.1 is hereby amended by deleting clause
(g) and replacing in with the following new clauses:

 

“(g)                           Indebtedness of the Borrower pursuant to the
Second Lien Loan Documents in respect of any Note Repurchase Loans;

 

(h)                                 Indebtedness of the Camping World Entities
under the Camping World Credit Facility unless the Camping World Financing is
consummated as an issuance of equity securities;

 

(i)                                     To the extent that the Camping World
Entities are unable or not permitted to make distributions to the Borrower in
amounts necessary to permit the Borrower to make timely Senior Principal
Refunding Payments under the second sentence of Section 2.9(b), unsecured
Indebtedness of the Credit Parties to the Adams Parties in an aggregate amount
not in excess of $15,000,000 (incurred in two tranches of $7,500,000 on or about
of the date of such principal payments); provided such Indebtedness shall be
junior and subordinate in right of payment to the obligations to the Lenders
hereunder pursuant to provisions reasonably satisfactory to the Administrative
Agent and there will be no principal or interest payments in respect of the such
Indebtedness scheduled or required to be paid prior to the date occurring four
months after the later to occur of the Revolving Credit Maturity Date and the
Term Loan Maturity Date; and

 

(j)                                     unsecured Indebtedness of the Credit
Parties to the Adams Parties equal to the amount of cash interest payments on
$16,000,000 in aggregate principal amount of the Term Loans; provided such
Indebtedness shall be junior and subordinate in right of payment to the
obligations to the Lenders hereunder pursuant to provisions reasonably
satisfactory to the Administrative Agent and there will be no principal or
interest payments in respect of the such Indebtedness scheduled or required to
be paid prior to the date occurring four months after the later to occur of the
Revolving Credit Maturity Date and the Term Loan Maturity Date; provided,
further, that the Borrower’s obligation to pay interest on the Term Loans shall
not be contingent upon the receipt of the proceeds of any such Indebtedness.”

 

(ee)                            Section 7.2 of the Credit Agreement is hereby
amended by deleting the “and” at the end of clause (h), replacing the “.” at the
end of clause (i) with a “;” and adding the following to the end of such
section:

 

“(j)                               Liens on the assets of the Borrower securing
the Indebtedness described in Section 7.1(g); provided such Liens are
subordinated to the Lien securing the obligations to the Lenders hereunder
pursuant to the Second Lien Subordination Agreement; and

 

(k)                                  Liens on the assets of the Camping World
Entities securing the Indebtedness described in Section 7.1(h).”

 

(ff)                                Section 7.3(c) is hereby deleted and
replaced by the following:

 

“(c)                            Guarantees of obligations of any Credit Party
(other than any obligation of any of the Camping World Entities) by any other
Credit Party and Guarantees by the Camping World Entities of the Indebtedness
described in Section 7.1(h);”

 

9

--------------------------------------------------------------------------------


 

(gg)                          The second paragraph of Section 7.4 is hereby
deleted and replaced by the following:

 

“Notwithstanding the foregoing provisions of this Section 7.4:

 

(a)                                  any Subsidiary (other than any Camping
World Entity) may be merged or consolidated with or into any other Subsidiary
(other than any Camping World Entity) or into the Borrower; provided that if any
such transaction shall be between a Subsidiary and a Wholly Owned Subsidiary,
the Wholly Owned Subsidiary shall be the continuing or surviving corporation;

 

(b)                                 any Subsidiary may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to any Subsidiary (other than any Camping World Entity) that is a
Wholly Owned Subsidiary of the Borrower;

 

(c)                                  the capital stock of any Subsidiary may be
sold, transferred or otherwise disposed of to the Borrower or any Subsidiary
that is a Wholly Owned Subsidiary of the Borrower (other than any Camping World
Entity); and

 

(d)                                 any Camping World Entity may be merged or
consolidated with or into any other Camping World Entity.”

 

(hh)                          Section 7.5(a)(i) (Investments) is hereby deleted
and replaced by the following:

 

“(i)Investments by any Credit Party in any other Credit Party (after the Tenth
Amendment Date, other than a Camping World Entity), advances by any Credit Party
to any other Credit Party (after the Tenth Amendment Date, other than a Camping
World Entity), in the ordinary course of business and capital contributions by
any Credit Party to any other Credit Party (after the Tenth Amendment Date,
other than a Camping World Entity), and after the Tenth Amendment Date if and to
the extent that the Camping World Entities do not have in sufficient cash and
availability under the Camping World Credit Facility or otherwise to fund their
working capital needs in the reasonable business judgment of the Camping World
board of directors or to fund capital expenditures in accordance with
Section 7.9(e), Investments by the Borrower in the Camping World Entities
(including any Indebtedness to the Borrower permitted to be incurred under
Section 7.1(i)) not in excess of $2,500,000, such Investments to be utilized
only for working capital purposes or for capital expenditures in accordance with
Section 7.9(e);”

 

(ii)                                  Section 7.5(a)(viii) (Investments) is
hereby deleted and replaced by the following:

 

“(viii)                  [Reserved.]”

 

(jj)                                  Section 7.5(b) (Hedging Agreements) is
hereby deleted and replaced by the following:

 

“(b)  From and after the Tenth Amendment Date, no Credit Party will enter into
any Hedging Agreement.”

 

10

--------------------------------------------------------------------------------


 

(kk)                            Section 7.6 (Restricted Payments) is hereby
deleted and replaced by the following:

 

“7.6                           Restricted Junior Payments and Cash Flow
Distributions.  No Credit Party will declare or make any Restricted Junior
Payment at any time; provided, however, that

 

(i) so long as no Default shall have occurred or be continuing or shall be
caused thereby, the Borrower may declare and make Restricted Junior Payments to
the Holding Company in amounts equal to the Permitted Tax Distributions,

 

(ii) so long as no Default shall have occurred or be continuing or shall be
caused thereby, the Borrower may make Restricted Junior Payments to the Holding
Company in an aggregate amount not in excess of $100,000 in any fiscal year to
provide funds to the Holding Company to pay administrative expenses and costs of
registration of the Holding Company Notes, and

 

(iii) so long as no Default shall have occurred or be continuing or shall be
caused thereby, the Borrower may declare and make Restricted Junior Payments in
amounts equal to the cash interest payments to the holders of the Senior
Subordinated Notes in accordance with, and only to the extent required by, the
indenture or other document governing such indebtedness; and

 

(iv) the Borrower may repurchase Senior Subordinated Notes from the holders of
the Senior Subordinated Notes (collectively, the “Note Repurchases”) with the
proceeds of Note Repurchase Loans, provided that the cash consideration paid by
the Borrower for Note Repurchases shall be less than the outstanding principal
amount of the repurchased Senior Subordinated Notes;

 

provided that nothing herein shall be deemed to prohibit the making of any
dividend or distribution by a Subsidiary to any other Credit Party and by a
Camping World Entity to any other Camping World Entity.”

 

(ll)                                  Section 7.7(v) (Transactions with
Affiliates) is hereby deleted and replaced by the following:

 

“(v)  the Credit Parties may engage in arms-length transactions for fair market
value with or for the benefit of Affiliates not in excess of $10,000,000 in any
fiscal year in addition to payments and transactions referred to in clauses
(i) through (iv) above; and”

 

(mm)                      Section 7.8 (Restrictive Agreements) is hereby amended
by adding the following at the end of such section, “(C) Second Lien Loan
Documents and (D) the Camping World Credit Agreement.”

 

(nn)                          Section 7.9 (Certain Financial Covenants) is
hereby deleted and replaced by the following:

 

“7.9                           Certain Financial Covenants.

 

(a)                                  Consolidated Fixed Charges Ratio.  The
Credit Parties will not permit the Consolidated Fixed Charges Ratio as of the
end of any fiscal quarter ending during the periods set forth below to be less
than the ratio set opposite such period below:

 

11

--------------------------------------------------------------------------------


 

Period

 

Ratio

From January 1, 2009 through September 30, 2009

 

1.05 to 1.00

From October 1, 2009 through December 31, 2009

 

1.08 to 1.00

From January 1, 2010 and at all times thereafter

 

1.15 to 1.00

 

(b)                                 Consolidated Total Leverage Ratio.  The
Credit Parties will not permit the Consolidated Total Leverage Ratio at any time
during any period below to exceed the ratio set opposite such period below:

 

Period

 

Ratio

From January 1, 2009 through June 30, 2009

 

6.00 to 1.00

From July 1, 2009 through September 30, 2009

 

5.50 to 1.00

From October 1, 2009 and at all times thereafter

 

5.25 to 1.00

 

(c)                                  Consolidated Senior Leverage Ratio. The
Credit Parties will not permit the Consolidated Senior Leverage Ratio at any
time during any period below to exceed the ratio set opposite such period below:

 

Period

 

Ratio

From January 1, 2009 through March 31, 2009

 

2.65 to 1.00

From April 1, 2009 through June 30, 2009

 

2.60 to 1.00

From July 1, 2009 through September 30, 2009

 

2.40 to 1.00

From October 1, 2009 and at all times thereafter

 

2.35 to 1.00

 

(d)                                 Consolidated Interest Coverage Ratio.  The
Credit Parties will not permit the Consolidated Interest Coverage Ratio as of
the end of any fiscal quarter ending during the periods set forth below to be
less than the ratio set opposite such period below:

 

Period

 

Ratio

From January 1, 2009 through March 31, 2009

 

1.85 to 1.00

From April 1, 2009 through June 30, 2009

 

1.75 to 1.00

From July 1, 2009 through September 30, 2009

 

1.70 to 1.00

From October 1, 2009 and at all times thereafter

 

1.65 to 1.00

 

For purposes of calculating the financial covenants under Sections
7.9(a) through (d) for the period of four consecutive fiscal quarters ended
March 31, 2009, the transactions occurring on the Tenth Amendment Date
(including the incurrence of the Note Repurchase Loans and the application of
the proceeds thereof) shall be deemed to have occurred on the last day of such
four fiscal quarter period.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Capital Expenditures.  The Credit Parties
will not permit:

 

(i)                                     the aggregate amount of Capital
Expenditures to exceed $5,000,000 in any fiscal year; and

 

(ii)                                  prior to the consummation of the Camping
World Financing, the aggregate amount of Capital Expenditures by the Camping
World Entities to exceed $2,000,000 in any fiscal year.”

 

(oo)                          Section 7.11 (Management Compensation) is hereby
deleted and replaced by the following:

 

“7.11                     [Reserved.]”

 

(pp)                          Section 7.12 (Subordinated Indebtedness) is hereby
amended by (a) replacing the reference to “Section 7.6(a)(viii)” with
“Section 7.6(a)(iv)” and (b) adding “other than the Note Repurchase Loans” after
the term “Subordinated Indebtedness” in clause (a).

 

(qq)                          Section 7.16 (Compensation Payments to Stephen
Adams) is hereby deleted and replaced with the following:

 

“7.16                     Compensation Payments to Stephen Adams; Management
Compensation.  No Credit Party shall pay or cause to be paid any salary, bonuses
or other compensation payments to Stephen Adams except (a) in the event of a
change in circumstances related to management personnel or management structure
of the Credit Parties as a result of which Stephen Adams is performing duties
other than those performed by him as Chairman of the Board of Directors of the
Borrower prior to the date of the First Amendment, or (b) with the consent of
the Required Lenders.  No Credit Party will accrue any Phantom Stock Accruals or
make any cash payments in respect thereof or otherwise in respect of Phantom
Stock Accruals pursuant to any Phantom Stock Agreements or otherwise.”

 

(rr)                                Section 8.1 (Events of Default) is hereby
amended by replacing clause (q) with the following:

 

“(q)                           (i) any holder of the Note Repurchase Loans shall
assert that the Second Lien Subordination Agreement is invalid or unenforceable
or (ii) any holder of the Camping World Credit Facility shall assert that such
credit facility secured by any assets of Credit Parties other than the Camping
World Entities;”

 

(ss)                            Section 7.13 (Modifications of Certain
Documents) is hereby amended by adding the following at the end of such section:

 

“No Credit Party will consent to any modification, supplement or waiver of any
of the provisions of the Purchase Note, the Intermediate Holdco Loan Documents
or the Intermediate Holdco Guaranty without the prior consent of the Required
Lenders.”

 

(tt)                                Section 10.2 (Waivers; Amendments) is hereby
amended by replacing clause (b)(v) with the following:

 

“(v)                           alter the rights or obligations of the Borrower
to prepay Loans, other than mandatory prepayments required by Section 2.10(b) of
this Agreement, without the

 

13

--------------------------------------------------------------------------------


 

written consent of each Lender; provided that Section 2.10(b)(ii) of this
Agreement may not be amended in a manner adverse to the Effective Date Assignee
or its assigns without the consent of the Effective Date Assignee or its
assigns;”

 

(uu)                          Section 10.13 (Confidentiality) is hereby amended
by adding the following at the end of such section:

 

“Notwithstanding anything to the contrary contained in this Agreement, the other
Loan Documents or any other agreements previously entered into or to be entered
into by and between the Borrower and one or more of the Lenders, the Borrower
hereby consents to the disclosure by any Lender of information (the “Investment
Information”) about the Borrower and the Loans, which Investment Information
shall be limited to: (i) the Borrower’s name and address; (ii) the nature of the
Borrower’s business; (ii) the title, class, percentage of class, and value of
the Loans; (iv) the amount and general terms of the Loans; (v) such Lender’s
relationship to the Borrower; and (vi) any other information disclosed to rating
agencies in connection with syndication of the Loans or otherwise, or to any
lender in connection with any other credit facility of such Lender provided,
however, that in the event that a Lender files a registration statement (the
“Registration Statement”) under the Securities Act of 1933 and/or is required to
file certain reports (the “Reports”) under the Exchange Act, the term
“Investment Information” as used herein shall include any other information
about the Borrower or the Loans required by law to be included in the
Registration Statement and/or the Reports.”

 

(vv)                          Schedule 4.14 (Material Indebtedness) is hereby
amended [in its entirety in the form of the disclosures set forth in Exhibit A
attached hereto and made a part hereof]  / [by adding thereto the disclosures
set forth in Exhibit A attached hereto and made a part hereof]

 

3.                                       Amendment to Series A Incremental Term
Loan Agreement.  Effective upon the satisfaction of the conditions set forth in
Section 5, the Credit Parties, the Series A Incremental Lenders, and the Agents
agree that the Series A Incremental Term Loan Agreement is hereby amended by
adding the following to the end of the chart in Section 2.3 thereof (Repayment
of Series A Incremental Term Loans):

 

June 30, 2009

 

$

62,500

 

September 30, 2009

 

$

62,500

 

December 31, 2009

 

$

62,500

 

 

4.                                       No Default; Representations and
Warranties, etc.  The Credit Parties hereby confirm that: (a) the
representations and warranties of the Credit Parties contained in Article 4 of
the Credit Agreement are true on and as of the date hereof as if made on such
date; (b) the Credit Parties are in compliance in all material respects with all
of the terms and provisions set forth in the Credit Agreement on their part to
be observed or performed thereunder; and (c) after giving effect to this
Amendment, no Event of Default, nor any event which with the giving of notice or
expiration of any applicable grace period or both would constitute such an Event
of Default, shall have occurred and be continuing.

 

14

--------------------------------------------------------------------------------


 

5.                                       Conditions to this Amendment.  This
Amendment shall not become effective until the date on which each of the
following conditions is satisfied or waived in writing by all of the Revolving
Credit Lenders:

 

(a)                                  Counterparts of Amendment.  The
Administrative Agent shall have received from the Credit Parties and all of the
Lenders either (i) a counterpart of this Amendment signed on behalf of such
Lenders or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Amendment)
that such parties have signed counterparts of this Amendment.

 

(b)                                 Note Repurchase Loans.

 

(i)                                     The Borrower shall have consummated the
Note Repurchase Loans in accordance with the terms and conditions of the Second
Lien Loan Documents or the fulfillment of any such conditions shall have been
waived provided, that the consent of the Administrative Agent shall be required
for any material waiver of any provision of such agreement;

 

(ii)                                  The Borrower shall have consummated in all
material respects the Note Repurchase Loans in an aggregate principal amount of
not more than $10,000,000 including the funding of the initial loans thereon
under the Second Lien Loan Documents in such amounts, and the repurchase or
exchange of the Senior Subordinated Notes with the proceeds of the Note
Repurchase Loans shall have been consummated; and

 

(iii)                               the Administrative Agent shall have received
copies of all instruments and agreements and legal opinions (and shall be
entitled to rely thereon) relating to the Note Repurchase Loans and the same
shall be reasonably satisfactory to the Administrative Agent and shall be in
full force and effect and shall not have been amended, modified or supplemented
in any material respect.

 

(c)                                  Second Lien Subordination Agreement.  The
Administrative Agent, the holders of the Note Repurchase Loans and the Borrower
shall have entered into the Second Lien Subordination Agreement, in form and
substance satisfactory to the Administrative Agent, with respect to the Note
Repurchase Loans.

 

(d)                                 Certificate of Incurrence of Indebtedness. 
The Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower, in form and detail satisfactory to the Administrative
Agent, certifying that the incurrence of the Note Repurchase Loans and the
Series B Incremental Term Loans are permitted by the terms of the Senior
Subordinated Notes Indenture and the Holding Company Notes Indenture.

 

(e)                                  Effective Date Assignments.  Immediately
after the investment and prepayment of the Term Loans described in Section 5(i),
an assignee acceptable to the Administrative Agent (the “Effective Date
Assignee”), shall have acquired by assignment from current holders, pursuant to
the terms of Section 10.4 of the Credit Agreement, not less than $15,000,000 in
principal amount of existing Term Loans and shall have entered into an agreement
with the Administrative Agent, for the benefit of the Lenders, with respect to
any Loans held by the Effective Date Assignee.

 

15

--------------------------------------------------------------------------------


 

(f)                                    Effective Date Refunding Payments.  The
Administrative Agent, for the benefit of the Lenders, shall have received on the
Tenth Amendment Date an optional prepayment in an aggregate principal amount not
less than $3,000,000 on the Revolving Credit Loans.

 

(g)                                 Incremental Term Loans.  The Administrative
Agent shall have received satisfactory evidence of the Borrower’s receipt of not
less than $1,000,000 in proceeds from a $1,000,000 Incremental Term Loan
acquired by the Effective Date Assignee pursuant to an Incremental Term Loan
Agreement, satisfactory in form and substance to the Administrative Agent and
the proceeds of such Incremental Term Loans shall have been applied to the
payment of the fees and expenses of the transactions described in this
Amendment.

 

(h)                                 Stephen Adams Limited Guaranty.  The
Administrative Agent shall have received from Stephen Adams an executed limited
guaranty agreement, in form and substance satisfactory to the Administrative
Agent, providing for a limited guaranty covering the following:  (i) not in
excess of $15,000,000 for the two $7,500,000 principal payments required
pursuant to Section 2.9(b) of the Credit Agreement, and (ii) cash interest
payments on $16,000,000 in aggregate principal amount of the Term Loans.  Such
limited guaranty shall also contain a commitment from Mr. Adams to make the
loans described in Sections 7.1(i) and (j) of the Credit Agreement or to cause
such loans to be made by an Adams Party.

 

(i)                                     Stephen Adams Investment.  The
Administrative Agent shall have received satisfactory evidence of the investment
by Stephen Adams, indirectly through the Holding Company, in the equity (other
than Disqualified Stock (as defined in Section 6(a) below)) of the Borrower in
an amount not less than $8,500,000 and the Borrower shall have applied $500,000
of the proceeds of such investment to fees and expenses of the transactions
described herein and applied the remaining amount of such investment to prepay
the Term Loans notwithstanding any contrary percentage or any baskets described
in Section 2.10(b)(ii) of the Credit Agreement and the terms and conditions of
such investment shall be in form and substance satisfactory to the
Administrative Agent.

 

(j)                                     Financial Statements.  The Borrower
shall have submitted to the Administrative Agent the audited financial
statements as described in Section 6.1(a) of the Credit Agreement together with
an opinion of its independent accountants without a “going concern” exception
and shall promptly file such financial statements with the Securities and
Exchange Commission.

 

(k)                                  Opinion. The Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Tenth Amendment Date) of Kaplan, Strangis and
Kaplan, P.A., counsel to the Credit Parties, which opinion shall be in form and
substance satisfactory to the Administrative Agent and covering such matters
relating to the Credit Parties, this Amendment and the Transactions as the
Required Lenders shall request (and each Credit Party hereby requests such
counsel to deliver such opinion).

 

(l)                                     Other Documents.  The Administrative
Agent shall have received such other documents as any Agent or Special Counsel
shall have reasonably requested.

 

(m)                               Expenses.  The Administrative Agent shall have
received for the benefit of the Lenders (other than the Effective Date Assignee)
an amendment fee in the amount of 1.00% of the outstanding amount of the Loans
and Commitments (after giving effect to the prepayments described herein and
after giving effect to the assignment of Loans to the Effective Date Assignee by
excluding from such total outstanding Loans and Commitments for the purposes of
calculating such fee, the Loans assigned to the Effective Date Assignee) and all
other fees and

 

16

--------------------------------------------------------------------------------


 

amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, all reasonable expenses, including legal fees and disbursements
incurred by the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby and the reimbursement or payment of all other
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement.

 

6.                                       Covenants and Assignments.

 

(a)                                  Camping World Financing.  The Borrower
shall use its best efforts to consummate one of the following (each a “Camping
World Financing”) not later than September 15, 2009 (i) the Camping World Credit
Facility in accordance with the terms and conditions of the Camping World Credit
Agreement or another credit facility on terms that are not less favorable than
the Camping World Credit Facility providing for commitments of not more than
$35,000,000 and funding of the initial loans thereunder in an amount not less
than $18,500,000; and the Administrative Agent shall have received copies of all
instruments and agreements and legal opinions (and shall be entitled to rely
thereon) relating to the Camping World Credit Facility and the same shall be
reasonably satisfactory to the Required Lenders or (ii) the consummation of an
equity offering (other than an offering of Disqualified Stock) of the Camping
World Entities for net proceeds not less than $18,500,000; and the
Administrative Agent shall have received copies of all instruments and
agreements and legal opinions (and shall be entitled to rely thereon) relating
thereto and the same shall be reasonably satisfactory to the Required Lenders. 
Notwithstanding the preceding sentence or anything herein to the contrary, the
Liens of the Lenders in the Collateral shall not be subordinated to any lien or
other security interest in favor of any lender under a Camping World Financing
if the outstanding proceeds of the loans under such Camping World Financing
applied to prepay Loans are less than $18,500,000, without the consent of the
Lenders having Loans, LC  Exposure, and unused Commitments representing more
than 75% of the sum of the total Loans, LC Exposure and unused Commitments at
such time.  Upon consummation of a Camping World Financing, the Loans shall be
promptly prepaid in an amount not less than the greater of $18,500,000 or the
Net Cash Payments of the Camping World Financing pursuant to
Section 2.10(b)(ii) of the Credit Agreement.  For purposes of this paragraph,
“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Credit Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any capital stock referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Revolving Credit Maturity Date, (c) which provides for payment of cash dividends
prior to the Revolving Credit Maturity Date or (d) contains any mandatory
repurchase obligation which may come into effect prior to payment in full of all
Loans and other obligations of the Credit Parties under the Loan Documents;
provided that any capital stock that would not constitute Disqualified Stock but
for provisions thereof giving holders thereof (or the holders of any security
into or for which such capital stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such capital
stock upon the occurrence of a change in control or an asset sale occurring
prior to the first anniversary of the Revolving Credit Maturity Date shall not
constitute Disqualified Stock if such capital stock provides that the issuer
thereof will not redeem any such capital stock pursuant to such provisions prior
to 91 days following the repayment in full of the Loans.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Camping World Subordination Agreement.  In
connection with the consummation of the Camping World Credit Facility, if any,
the Lenders hereby authorize the Administrative Agent to, and agree that the
Administrative Agent may, enter into the Camping World Subordination Agreement
with the Camping World Lenders and the Camping World Entities pursuant to which
the Liens of the Administrative Agent for the benefit of the Lenders on the
equity and assets of the Camping World Entities shall be subordinated only to
the Liens securing the Camping World Lenders for the Camping World Credit
Facility containing such terms as shall be satisfactory in form and substance to
the Required Lenders.

 

(c)                                  Financial Advisor.  The Administrative
Agent, for the benefit of the Lenders shall engage, and may continue to retain,
at the sole cost and expense of the Borrower, at all times and until the later
to occur of the Revolving Credit Maturity Date or the Term Loan Maturity Date, a
financial advisor for the benefit of the Lenders (the “Financial Advisor”).  The
Credit Parties agree that the Financial Advisor may visit and inspect their
properties, examine and make extracts of books and records and discuss their
affairs, finances and condition with their officers and independent accountants.

 

(d)                                 Control Agreements.  Not later than 90 days
after the Tenth Amendment Date (unless such time period is extended by the
Administrative Agent), the Credit Parties shall deliver to the Administrative
Agent fully executed deposit control agreements, in form and substance
satisfactory to the Administrative Agent, granting to the Administrative Agent
“control” (as such term is used in Article 9 of the UCC) over the primary bank
accounts of the Credit Parties as determined by the Administrative Agent.

 

(e)                                  Effective Date Assignments.

 

1.                                       Subject to the satisfaction of the
conditions set forth in Section 5 and effective immediately after the investment
and prepayment described in Section 5(i) (the “Effective Time”), each Lender
hereby irrevocably sells and assigns to the Effective Date Assignee without
recourse to such Lender, and the Effective Date Assignee hereby irrevocably
purchases and assumes from each such Lender without recourse to such Lender, as
of the date hereof, an interest (each an “Assigned Interest”) in and to such
Lender’s pro rata share of $15,000,000 aggregate principal amount of the Term
Loans and the rights and obligations under the Credit Agreement with respect
thereto (the “Assigned Facilities”).  After the consummation of such assignment
the Effective Date Assignee shall be the holder of $15,000,000 aggregate
principal amount of Term Loans from the assignment of the Assigned Interests

 

2.                                       Each Lender (i) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto, other
than that it has not created any adverse claim upon the interest being assigned
by it hereunder and that such interest is free and clear of any such adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Credit Parties or the Holding
Company or any other obligation or the performance or observance by the Credit
Parties or the Holding Company or any other obligor of any of their respective
obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (iii) attaches
the promissory note or notes held by it evidencing the Assigned Facility or
Facilities and requests that the Administrative Agent exchange such

 

18

--------------------------------------------------------------------------------


 

promissory note(s) for new promissory note(s) payable to any assigning Lender
(if such assigning Lender has retained any interest in the Assigned Facilities)
and new promissory note(s) payable to the Effective Date Assignee in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Time).

 

(f)                                    Consent to Assignment. In accordance with
Section 10.4(e) of the Credit Agreement, each Lender hereby approves assignments
of interests in Loans being made on or about the Tenth Amendment Date to GSF
Funding, LLC, a Delaware limited liability company (“GSF”); provided, that GSF
shall have entered into an agreement with the Administrative Agent, for the
benefit of the Lenders, with respect to any Loans held by GF in substantially
the same form as the agreement entered into by the Effective Date Assignee and
the Administrative Agent in accordance with Section 5(b)(e) hereof.

 

3.                                       The Effective Date Assignee
(i) represents and warrants that it is legally authorized to enter into this
Amendment; (ii) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.4
thereof, the financial statements delivered pursuant to Section 6.1 thereof, if
any, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment;
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the promissory note(s) or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (v) agrees that it will be bound by the provisions of the Credit Agreement
and will perform in accordance with its terms all the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States of America, its obligation pursuant to Section 2.16(e) of the
Credit Agreement to deliver the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Effective Date Assignee’s exemption
from United States withholding taxes with respect to all payments to be made to
the Effective Date Assignee under the Credit Agreement, or such other documents
as are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty.

 

4.                                       This Amendment will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent
pursuant to Section 10.4 of the Credit Agreement, effective as of the Effective
Time.

 

5.                                       Upon such acceptance and recording,
from and after the Effective Time, the Administrative Agent shall make all
payments in respect of each Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Effective Date Assignee that accrue
subsequent to the Effective Time.

 

6.                                       From and after the Effective Time,
(i) the Effective Date Assignee shall be a party to the Credit Agreement and, to
the extent provided herein, have the rights and obligations of a Lender
thereunder and under its promissory note(s) and shall be bound by the provisions
thereof and (ii) each Lender shall, to the extent provided in this Amendment,
relinquish its rights

 

19

--------------------------------------------------------------------------------


 

and be released from its obligations under the Credit Agreement except as
provided in Section 10.5 of the Credit Agreement and except as to any payments
of interest or fees accrued prior to the Effective Time.

 

7.                                       Miscellaneous.

 

(a)                                  Loan Documents Effective.  Except to the
extent specifically amended or waived hereby, the Credit Agreement, the Loan
Documents and all related documents shall remain in full force and effect. 
Whenever the terms or sections amended hereby shall be referred to in the Credit
Agreement, Loan Documents or such other documents (whether directly or by
incorporation into other defined terms), such defined terms shall be deemed to
refer to those terms or sections as amended by this Amendment.  Nothing herein
shall be deemed to constitute a modification, amendment or waiver of any other
term or condition of the Credit Agreement.

 

(b)                                 Acknowledgement of Perfection of Security
Interests.  Each Credit Party hereby acknowledges that, as of the date hereof,
the security interests and Liens granted to the Administrative Agent and the
Lenders under the Credit Agreement and the Loan Documents are in full force and
effect, are properly perfected and are enforceable in accordance with the terms
of the Credit Agreement and the other Loan Documents.

 

(c)                                  Further Assurances.  Upon request from the
Administrative Agent, the Credit Parties hereby agree to execute such
amendments, supplements or modifications to the Collateral Documents to account
for the transactions contemplated by this Amendment.

 

(d)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, but all counterparts shall together constitute
one instrument.

 

(e)                                  Governing Law.  This Amendment shall be
governed by the laws of the Commonwealth of Massachusetts and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

8.                                       Release of Cash Collateral.  Effective
upon the satisfaction of the conditions set forth in Section 5, Lenders hereby
irrevocably authorize Administrative Agent to release, and Issuing Lenders
hereby agree to release and promptly return, the cash collateral in the amount
of $7.84 million deposited by Borrower and held by Issuing Lenders in accordance
with Section 2.4(c)(ii)(1) of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWER

 

 

 

AFFINITY GROUP, INC.

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SUBSIDIARIES/GUARANTORS

 

 

 

AFFINITY ADVERTISING, LP

 

 

 

By:

VBI, INC., its General Partner

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

 

Title:

Chief Financial Officer

 

 

 

AFFINITY BROKERAGE, INC.

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

 

AGI PRODUCTIONS, INC.

 

ARU, INC.

 

CAMP COAST TO COAST, INC.

 

CAMPING REALTY, INC.

 

CAMPING WORLD, INC.

 

CAMPING WORLD INSURANCE SERVICES OF NEVADA, INC.

 

CAMPING WORLD INSURANCE SERVICES OF TEXAS, INC.

 

COAST MARKETING GROUP, INC.

 

CWI, INC.

 

CW MICHIGAN, INC.

 

EHLERT PUBLISHING GROUP, INC.

 

GOLF CARD INTERNATIONAL CORP.

 

GOLF CARD RESORT SERVICES, INC.

 

GSS ENTERPRISES, INC.

 

POWER SPORTS MEDIA, INC.

 

TL ENTERPRISES, INC.

 

VBI, INC.

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

 

Title:

Chief Financial Officer

 

21

--------------------------------------------------------------------------------


 

AGREEMENT OF HOLDING COMPANY AND

 

RATIFICATION OF NONRECOURSE GUARANTY

 

The undersigned hereby agrees to the provisions of Section 2 above and as
guarantor hereby acknowledges and consents to the foregoing Amendment as of the
date hereof, and agrees that the Amended and Restated Nonrecourse Guaranty and
Pledge Agreement dated as of March 24, 2005 (as amended, supplemented or
otherwise modified) remains in full force and effect, and the undersigned
confirms and ratifies all of its obligations thereunder.

 

 

AFFINITY GROUP HOLDING INC.

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

Name:

Thomas F. Wolfe

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT and

 

ISSUING LENDER

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent and

 

Issuing Lender

 

 

 

 

 

By:

/s/ Michael J. Gewirtz

 

 

Name:

Michael J. Gewirtz

 

 

Title:

Executive Director

 

22

--------------------------------------------------------------------------------